

115 HR 5152 IH: To direct the Secretary of Veterans Affairs to establish a grant program for eligible nonprofit organizations to carry out positive psychology reconditioning programs for veterans.
U.S. House of Representatives
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5152IN THE HOUSE OF REPRESENTATIVESMarch 1, 2018Mr. Nolan introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to establish a grant program for eligible nonprofit
			 organizations to carry out positive psychology reconditioning programs for
			 veterans.
	
		1.Positive psychology reconditioning program grants
 (a)Grant programThe Secretary of Veterans Affairs shall establish a grant program under which the Secretary shall award grants to eligible entities to carry out positive psychology reconditioning programs for veterans.
 (b)Amount of grantEach grant awarded by the Secretary under subsection (a) may not exceed $750,000. (c)Eligible entitiesAn entity is eligible to receive a grant under subsection (a) if the entity is a nonprofit organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and that is exempt from taxation under section 501(a) of such Code.
 (d)Priority of awardIn selecting eligible entities to award a grant under subsection (a), the Secretary shall prioritize entities that, before the date of the award, carry out programs using positive psychology reconditioning techniques.
 (e)Use of grantsIn determining the positive psychology reconditioning techniques to be carried out under a grant awarded under subsection (a), the Secretary shall consider the following:
 (1)The use of an initial camaraderie and bonding experience to initiate the rebuilding of veteran social relationships in one or more groups of 12 veterans or less (which may be carried out simultaneously).
 (2)The use of highly qualified instructors to lead appropriate physical workouts and group discussion occurring not fewer than three times per week during a program period that is at least three months.
 (3)Programs that appropriately introduce local civilians to the veterans participating in the program and have such local civilians become participating members of the group in the program.
 (4)Programs that encourage the full reentry of veterans back into society and that graduate the participating veterans who are adjusted to living in a civilian world.
 (5)Programs that expose a group of veterans to common social experiences in the location in which the program is carried out.
 (6)Programs that practice positive psychology techniques, including daily gratitude journaling and mindfulness, to increase physical and mental well-being throughout the program.
 (f)RecordsThe Secretary may not require an eligible entity that is awarded a grant under subsection (a) to maintain records on veterans seeking support or participating in a program under such grant, or to report any personally identifying information directly or indirectly to the Secretary about such veterans.
 (g)Authorization of appropriationsThere is authorized to be appropriated a total of $15,000,000 to carry out this section during fiscal years 2019 through 2021.
 (h)Veteran definedIn this section, the term veteran has the meaning given that term in section 101(2) of title 38, United States Code, and includes any person who is entitled under chapter 1223 of title 10, United States Code, to retired pay for nonregular service or, but for age, would be entitled under such chapter to retired pay for nonregular service.
			